998 S.W.2d 935 (1999)
In re Louis Dale TURNER, Relator.
No. 01-99-00933-CV.
Court of Appeals of Texas, Houston (1st Dist.).
September 9, 1999.
Louis Dale Turner, pro se.
Panel consists of Justices MIRABAL, TAFT, and NUCHIA.

OPINION
PER CURIAM.
Relator, Louis Dale Turner, has filed a petition for writ of mandamus asking this Court to compel the city attorney of Pasadena, Texas to comply with his request under the Texas Open Records Act, TEX. GOV'T CODE ANN. § 552.021 (Vernon Supp. 1999).
A court of appeals has no original mandamus authority against a city attorney, nor does a court of appeals have original mandamus jurisdiction under the Open Records Act. See TEX. GOV'T CODE ANN. § 22.221(a) (Vernon 1988), § 22.221(b) (Vernon Supp.1999); TEX. GOV'T CODE ANN. § 552.321 (Vernon Supp. 1999); Garner v. Gately, 909 S.W.2d 61, 62 (Tex.App.Waco 1995, orig. proceeding); Johnson v. Lynaugh, 789 S.W.2d 704, 705-706 (Tex.App.Houston [1st Dist.] 1990, orig. proceeding).
Accordingly, the petition for writ of mandamus is denied.